United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                               ___________

                              No. 96-4102
                               ___________
Eric Lynn Self,                      *
                                     *
           Plaintiff/Appellant,      *
                                     *   Appeal from the United States
     v.                              *   District Court for the
                                     *   Eastern District of Arkansas.
Auburn Steel Company, Inc.;          *
Sumitomo Corporation of America;     *      [UNPUBLISHED]
SC Steel Investment, Inc.; Yamato    *
Kogyo (U.S.A.) Corporation, doing    *
business as Arkansas Steel           *
Associates, an association of        *
partners,                            *
                                     *
           Defendants/Appellee.
                               ___________

                        Submitted: May 22, 1997
                                            Filed: June 6, 1997

                               ___________

Before MURPHY, HEANEY, and MAGILL, Circuit Judges.
                               ___________

PER CURIAM.
      Eric Self sued his employer, Auburn Steel Company, in January 1996
on the theory that certain employment actions affecting him were in
retaliation for his father's participation in a 1991 lawsuit against the
company under the Age Discrimination in
Employment Act (ADEA), 29 U.S.C. § 621 et seq. (1997). The district court1
granted summary judgment for Auburn Steel, and we affirm.

      Self’s complaint alleged a violation of the retaliation provision of
Title VII. Title VII makes it unlawful for employers to discriminate on
the basis of race, sex, color, national origin, or religion, see 42 U.S.C.
§ 2000e-2(a), and it prohibits an employer from retaliating against an
employee on the basis that

      he has opposed any practice made an unlawful employment
      practice by [Title VII], or because he has made a charge,
      testified, assisted, or participated in any manner in an
      investigation, proceeding, or hearing under [Title VII].

42 U.S.C. § 2000e-3(a) (1997).      Self made no factual allegations and
produced no evidence related to a case alleging discrimination on the basis
of race, sex, color, religion or national origin. The district court was
therefore correct in dismissing this claim.

      Sometime after his complaint was filed Self moved to amend it to
include a cause of action for retaliation under the ADEA.         The ADEA
prohibits an employer from discriminating against an employee or applicant
for employment who

      has opposed any practice made unlawful by [the ADEA], or
      because such individual . . . has made a charge, testified,
      assisted, or participated in any manner in an investigation,
      proceeding, or litigation under [the ADEA].




      1
       The Honorable William R. Wilson, United States District Judge for the District
of Eastern Arkansas.

                                         -2-
29 U.S.C. § 623(d) (1997). The district court denied the motion to amend
without prejudice, but went on to consider his claim as if he had brought
it under the ADEA.2
      Assuming the ADEA retaliation claim is properly before us, we
conclude that the district court did not err in granting summary judgment
in favor of Auburn Steel because Self failed to produce evidence sufficient
to show a claim under 29 U.S.C. § 623(d).


      The judgment of the district court is affirmed.

A true copy.

      Attest:

             CLERK, U.S. COURT OF APPEALS FOR THE EIGHTH CIRCUIT.




      2
       Self indicated in his notice of appeal that he was not appealing that portion of
the court's order which denied his motion to amend.

                                          -3-